IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20038
                        Conference Calendar



RAY LEE MORGAN,

                                         Plaintiff-Appellant,

versus

BROWN & wILLIAMSON; RJ REYNOLDS
TOBACCO CORPORATION,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-00-CV-2116
                        --------------------
                           April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Ray Lee Morgan, Texas prisoner # 299341, challenges the

district court’s dismissal as frivolous of his civil lawsuit

against two tobacco companies, alleging that they had caused him

to become addicted to tobacco, which he has smoked for 35 years,

injuring his respiratory system.

     Morgan has not alleged any basis for federal jurisdiction,

and the district court’s dismissal of his complaint was thus

proper.   See Bickford v. Int’l Speedway Corp., 654 F.2d 1028,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20038
                                -2-

1031 (5th Cir. 1981).   Accordingly, the district court’s judgment

is AFFIRMED.